DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention II, Claims 13-19 in the reply filed on 1/24/2022 is acknowledged.  The traversal is on the ground(s) that the two inventions have significant overlapping subject matter such that both inventions could be examined “without imposing an undue burden” or serious burden to search and examine the entire application, referencing MPEP § 803.  This is not found persuasive because the inventions have different modes of function and different classifications as noted in the prior office action, and further, Invention II does not require any steps for forming the prepreg composition as required by Invention I and although several limitations of dependent claim 5 of Invention I are similar to limitations of independent claim 13 of Invention II, the unsuitability in Invention I is based upon a threshold amount of UV radiation exposure of the outer shell of the quantum dots while the unsuitability of Invention II is determined based upon a detectable signal of an inner core that may actually become detectable by damage to an outer core other than by a threshold amount of UV radiation exposure.  Thus, the Examiner maintains that the inventions are distinct and based upon their different modes of function and different classifications, would require different search strategies and further given that prior art applicable to one invention may not be applicable to the other, the Examiner maintains that a serious burden does exist in searching and examining both inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-12 and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 1/24/2022, and given that Applicant did not elect Invention I, Applicant’s election of species is moot at this time.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “substantially” in claim 13 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to how much light of the first wavelength the outer shell must block from reaching the inner core in order to be considered “such that it substantially blocks light of the first wavelength from reaching the inner core when the outer shell is intact” as broadly recited in instant claim 13, and hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 15 and 16 recite the limitation "the quantified luminescent signal" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Minamida (US2014/0299253) in view of Hunt (US2013/0048841) or Flinn (US2014/0328369) or Davis (USPN 7,955,858) or Calado (Thermoset Resin Cure Kinetics and Rheology) or Wang (Novel fluorescence method for cure monitoring of epoxy resins), and in further view of Costa-Fernandez (The use of luminescent quantum dots for optical sensing).  Minamida discloses a method of inspecting the surface of a prepreg with an optical device including a light irradiation apparatus and a light receiving apparatus, such as a sensor camera, to detect various defects in the prepreg such as the presence of cured resin prior to formation into a structural composite to .
However, it is well established in the art that luminescent probes or sensors, such as quantum dots, may be utilized as optical probes or sensors in various applications and in situ temperature, degree of cure, and resin viscosity, such as by mixing fluorescent compounds used as probes or sensors with the resin, wherein the fluorescence intensity depends on the local mobility of the molecules (Entire document, particularly Section 2.1, first paragraph; Sections 2.1.1-2.1.4; Section 2.7, first paragraph; Section 2.7.1, especially 2.7.1.3; and Section 2.8); or similarly, Wang discloses that the lack of adequate control during the manufacturing of polymer matrix composites may result in poor quality and high rejection ratios, and that fluorescence techniques such as by incorporation of fluorescent compounds into the polymer matrix are particularly useful for in situ nondestructive monitoring of the cure of the epoxy resin or composite structure in the factory environment (Entire document, particularly Introduction and Conclusion).
Further, Costa-Fernandez specifically discloses the use of luminescent quantum dots as optical sensors or probes in various applications including chemical applications, wherein the luminescent quantum dots have a number of advantages over other fluorescent compounds such prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie
With regards to instant claims 14-16, although Minamida discloses that the detected light may be quantified and the intensity value compared to threshold values previously set to detect a particular defect (Entire document, particularly Paragraphs 0041-0047, 0075-0076, 0107, 0112, 0118, and 0135-0141), Minamida in view of Hunt, or Flinn, or Davis, or Calado, or Wang, and in further view of Costa-Fernandez do not specifically disclose correlating a magnitude of the quantified luminescent signal with an amount of exposure of the prepreg composition to UV radiation as in the claimed invention.  However, given that it is well known in the art that resins utilized in producing composite materials may be UV curable and/or that UV exposure may result in an undesirable degree of premature curing of the matrix resin, and that Costa-Fernandez discloses that it is known in the art that due to the effect of photoactivation of quantum dots, fluorescence intensity may increase with sunlight/UV exposure (Page 212, second column-Page 213; Fig. 4), wherein Minamida is particularly concerned with areas of cured resin forming defects in the prepreg material, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to further utilize the plurality of luminescent quantum dots such as core-shell quantum dots for in situ.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Potyrailo (USPN 6,538,725) discloses a method for determination of structural defects of coatings utilizing luminescent material such as semiconductor nanoparticles of ZnS, CdS, and combinations thereof, dispersed in the coating which is then illuminated and a detectable signal of emitted luminescence from the material is quantified.  Howie (Detection of Thermal Damage of CFRP Composites Using Fluorescent Thermal Damage Probe) discloses the use of fluorescent probes incorporated into the resin matrix of carbon-fiber reinforced polymer composites as a method of locating thermal damage sites in composite materials based upon an irreversible fluorescence emission color shift or intensity change upon reaching an activation temperature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 12, 2022